DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a laundry treatment apparatus comprising a cabinet; a tub; an introduction aperture; a drum; a door spaced apart from the cabinet and positioned between the cabinet and the introduction aperture, the door being configured to open and close the introduction aperture; and a sensor disposed above the door and configured to sense whether the door opens the introduction aperture.
The closest prior art of record is that of U.S. Patent Application Publication No. 20100307200 to Jeong et al. (Jeong). Jeong teaches a laundry treatment apparatus comprising: a cabinet having an introduction/discharge opening; a drawer configured to withdraw from the cabinet through the introduction/discharge opening; a through-hole formed in an upper surface of the drawer; a tub that is located inside the drawer and the defines a space that is configured to receive water; an introduction aperture formed in a tub cover, the introduction aperture being located under the through-hole; a drum rotatable provided inside the tub for receiving laundry supplied to the introduction aperture; a door that is configured to open and close the introduction 
The advantage of the current invention over that of the prior art to Jeong is that the configuration of the sensor disposed above the door thereby helps to eliminate false positives for the door being sensed as opened caused by mere vibration as in the prior art.
Since claim 1 is allowed, claims 2-3 and 9-25 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711